Title: James Madison to [John] Trumbull, 1 March 1835
From: Madison, James
To: Trumbull, John


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  March lt. 1835—
                            
                        
                        
                        Your late letter in the New York Commercial Advertiser having referred to my recollection of what passed
                            between us as to revolutionary subjects for the paintings provided for by Congress, it may be a satisfaction to yourself
                            for me to say, that you justly inferred from it, that the omission of the battle of Bunkers Hill, in the final selection,
                            did not proceed from the circumstance that it was not in the ordinary sense a victory.
                        The general impression I retain of what occurred in making the selection, is that in my first communication
                            with those officially around me, the Battle of Bunker’s Hill first presented itself for consideration, being the first in
                            order of time, and known to have given an inspiring pledge of what might be expected from the bravery & patriotism
                            of the American people in the impending struggle for their liberties. But as the resolutions of Congress limited the
                            number of paintings to four, and the Declaration of Independance, with the events of Saratoga & York, stood forth
                            with irresistable claims, that at Bunkers Hill was yeilded to Washington’s resignation of his commission, as a spectacle
                            peculiarly interesting whether as a contrast to the military usurpations so conspicuous in History, or as a lesson
                            & example to leaders of victorious armies who aspire to true glory; and it was a circumstance agreable to us all,
                            that the subjects finally adopted, had been the choice of the artist himself, whose pencil had been chosen for the
                            execution of them.
                        I tender you Sir a return of the kind sentiments you express towards me, with a reassurance of my cordial
                            esteem & regards.
                        
                        
                            
                                James Madison
                            
                        
                    